DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .






Information Disclosure Statement
The information disclosure statement (IDS) submitted on January 07, 2022(2), April 21, 2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.









Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1, 3, 5-12, 21-24, 26 and 32 is/are rejected under 35 U.S.C. 103 as being unpatentable over Andersson et al. (US 2015/0382114 A1) in view of Nishihara et al. (US 2014/0375829 A1).
As to claim 1, Andersson discloses an apparatus [FIG. 1A] comprising: 
a housing [210 on FIG. 2]; and 
a magnet group [“In alternative embodiments, multiple magnets in both the external portion 204 and implantable portion 206 can be utilized.” Paragraph 0027] disposed in the housing, the magnet group generating a group magnetic field [“Multiple magnets in both the external portion 204 and implantable portion 206 can be utilized. The retention force adjustment technologies described further herein can be utilized in conjunction with external and implantable portions having either single or multiple magnets.” Paragraph 0027], 
wherein the apparatus is a medical device [“The technologies described herein can be utilized in conjunction with behind-the-ear (BTE) auditory prostheses that deliver stimuli to the recipient in the form of electrical signals or vibrations.” Paragraph 0015].
Anderson discloses multiple magnets for the retention magnetic field [Paragraph 0015] but fails to disclose the magnet group includes first, second and third magnet.
However, Nishihara teaches the magnet group including: a first magnet portion that produces a first magnetic field [“The first permanent magnet group 20 on the base part 10 comprises a first magnet part 21 that is N pole-magnetized on the coil group 40 side.” Paragraph 0040]; 
a second magnet portion that produces a second magnetic field [“A second magnet part 22 that opposes to the first magnet part 21 in the X direction and is S pole-magnetized on the coil group 40 side.” Paragraph 0040]; and 
a third magnet portion that produces a third magnetic field [“A third magnet part 23 that is located away from the first magnet part 21 in the Y direction and N pole-magnetized on the coil group 40 side.” Paragraph 0040], 
wherein the first magnetic field, the second magnetic field, and the third magnetic field contribute to the group magnetic field [“The first and second permanent magnet groups 20 and 60 include oppositely magnetized and located portions in such a way as to generate a magnetic field in an opposite space. The coil group 40 is located in a space where the first permanent magnet group 20 is opposite to the second permanent magnet group 60.” Paragraph 0036].  
Andersson and Nishihara are analogous because they are all directed to magnetic retention system. One of ordinary skill in the art before the effective filing date of the claimed invention would have found obvious using the magnet group taught by Nishihara in a multiple magnets inside a housing such as that of Andersson as suggested by Nishihara, for the obvious purpose of the support of the moving part on the base part in a movable manner, by combining prior art elements according to known methods to yield predictable results.

As to claim 3, Andersson discloses the apparatus of claim 1, wherein the third magnet portion is disposed so as to divert a magnetic flux of the first magnet portion to the second magnet portion [“The magnetic components 312 channel the magnetic flux as depicted, to reduce the stray magnetic fields, thus correcting or minimizing the above-identified and other problems.” Paragraph 0031]. 

As to claim 5, Andersson discloses the apparatus of claim 1, wherein: the apparatus is configured to enable the magnet group to rotate as a unit relative to the housing about an axial direction [“In FIG. 5B, the magnetic components 508 have been rotated about 90 degrees relative to the magnets 504, 506. Since each magnetic component 508 bridges the north magnet 504 and the south magnet 506, the magnetic field is short-circuited.” Paragraph 0036].

As to claim 6, Andersson discloses the apparatus of claim 1, wherein: the apparatus is configured such that the magnet group resists rotation as a unit relative to the housing about an axial direction with respect to a first torque range applied about the axial direction to the magnet group and enables rotation as a unit relative to the housing about the axial direction with respect to a second torque range that has components that are larger than the components of the first torque range [“Forces and/or torques are generated on components disposed in the external portion 302, which can compromise the functionality of the actuator, by effecting the functionality of the actuator suspension, thus leading to worsened feedback performance of the device 300.” Paragraph 0031]. 

As to claim 7, Andersson discloses the apparatus of claim 1, wherein: the magnet group is configured such that the first magnetic portion, the second magnetic portion and the third magnetic portion establish a device such that the first portion and the third portion are contiguous, and the second portion and the third portion are contiguous [Paragraph 0031]; and 
a cross-section of the magnet group lying on a plane perpendicular to a longitudinal axis of the magnet group contains no gaps or discontinuities [Paragraph 0031].  

As to claim 8, Andersson discloses the apparatus of claim 1, wherein: the apparatus is an implantable component of the medical device [Paragraph 0044]; 
the apparatus is configured to hold the magnet group fixed as a unit relative to the housing about an axial direction when the apparatus is not in magnetic communication with an external component of the medical device, and configured to permit the magnet group to move as a unit relative to the housing about an axial direction with the apparatus is in magnetic communication with the external component of the medical device [Paragraph 0044].  

As to claim 9, Andersson discloses the apparatus of claim 1, wherein: the apparatus is configured such that the magnet group is non-rotating relative to the housing when the magnet group is free of a magnetic field originating outside the apparatus, but rotating when the magnet group is exposed to certain magnetic fields originating outside the apparatus [Paragraphs 0034 and 0044]. 

As to claim 10, Andersson discloses a medical prosthesis [“The technologies described herein can be utilized in conjunction with behind-the-ear (BTE) auditory prostheses that deliver stimuli to the recipient in the form of electrical signals or vibrations.” Paragraph 0015], comprising: a housing [210 on FIG. 2]; and 
a magnet apparatus in the housing [“In alternative embodiments, multiple magnets in both the external portion 204 and implantable portion 206 can be utilized.” Paragraph 0027].
Anderson discloses multiple magnets for the retention magnetic field [Paragraph 0015] but fails to disclose providing an axial magnetic flux outside the housing.
However, Nishihara teaches wherein the magnet apparatus is configured to provide an axial magnetic flux outside the housing as the strongest magnetic force relative to a diametrical flux, if present, outside the housing [“The first and second permanent magnet groups 20 and 60 include oppositely magnetized and located portions in such a way as to generate a magnetic field in an opposite space. The coil group 40 is located in a space where the first permanent magnet group 20 is opposite to the second permanent magnet group 60.” Paragraph 0036].
Andersson and Nishihara are analogous because they are all directed to magnetic retention system. One of ordinary skill in the art before the effective filing date of the claimed invention would have found obvious using the magnet group taught by Nishihara in a multiple magnets inside a housing such as that of Andersson as suggested by Nishihara, for the obvious purpose of the support of the moving part on the base part in a movable manner, by combining prior art elements according to known methods to yield predictable results.

As to claim 11, Andersson discloses the medical prosthesis of claim 10, wherein: the magnet apparatus has a component thereof that produces a diametrically aligned magnetic flux at a geometric center of the magnet apparatus [Paragraph 0031].  

As to claim 12, Andersson discloses the medical prosthesis of claim 10, wherein: the housing and magnet apparatus are parts of an external component of the medical prosthesis; the medical prosthesis includes an implantable component that includes a respective magnet apparatus [Paragraph 0015]; and
the medical prosthesis is configured to hold the external component against skin of the recipient via the axial magnetic flux [Paragraph 0015]. 

As to claim 21, Andersson discloses the apparatus of claim 1, wherein the magnet group is located in a housing, and wherein a side of the magnet group normal to a longitudinal axis of the magnet group is spaced away from the housing by a component located in the housing [FIG. 3 and Paragraph 0031].  

As to claim 22, Andersson discloses the apparatus of claim 1, wherein the magnet group is located in a housing, and wherein a flat side of the magnet group is spaced away from the housing by a bearing body located in the housing [FIG. 3 and Paragraph 0031].  

As to claim 23, Andersson discloses the medical prosthesis of claim 10, wherein: the medical device is configured so that the magnet apparatus is rotatable about the axial direction, wherein the axial direction is at least generally normal to skin of a recipient when the medical prosthesis is used with a recipient [Paragraph 0034]; and 
a mechanism is located inside the housing to sufficiently secure the magnet apparatus so that the magnetic apparatus remains fixed in the absence of magnetic field(s) interacting with the magnet apparatus [Paragraph 0034].  

As to claim 24, Andersson discloses the medical prosthesis of claim 23, wherein: 6Docket No. 5441-606Cthe medical prosthesis is further configured so that under the influence of a magnetic field interacting with the magnet apparatus, the mechanism will allow the magnet apparatus to reorient itself to align with the field, wherein the orientation will remain until exposed to another magnetic field [Paragraph 0034].  
As to claim 26, Andersson discloses the apparatus of claim 1, wherein the first magnet portion and second magnet portion are magnetized in respective directions that are obliquely angled relative to a longitudinal axis of the magnet group [Paragraph 0026].  

As to claim 32, Andersson discloses the apparatus of claim 1, wherein: the apparatus is an external component of a hearing prosthesis [Paragraph 0014].








Allowable Subject Matter
Claims 16, 17, 20 and 29-31 are allowed.
Claims 4, 13, 25 and 27-28 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.




Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 3-13, 16-17, 20-32 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-22 of U.S. Patent No 10,917,730 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because at least one claim of the instant application is being taught by the claims of the U.S. Patent.
Patented claim 1 recites an apparatus which perform the feature of wherein the first magnetic field, the second magnetic field, and the third magnetic field define the group magnetic field.     
The pending claim 1 recites an apparatus which perform the similar feature of wherein the first magnetic field, the second magnetic field, and the third magnetic field contribute to the group magnetic field.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention AIA  (FITF) to add the limitations of patented claim 1 to arrive at the pending claim 1 limitations.  

Pending claims 3-13, 16-17, 20-32 have similar limitations comparing the patented claims 2-22 as shown on the table below.
				
Pending claims
Patented claims
1. An apparatus comprising: a housing; and a magnet group disposed in the housing, the magnet group generating a group magnetic field, the magnet group including: a first magnet portion that produces a first magnetic field; a second magnet portion that produces a second magnetic field; and a third magnet portion that produces a third magnetic field, wherein the first magnetic field, the second magnetic field, and the third magnetic field contribute to the group magnetic field, wherein the apparatus is a medical device .  
3. The apparatus of claim 1, wherein the third magnet portion is disposed so as to divert a magnetic flux of the first magnet portion to the second magnet portion.  
4. The apparatus of claim 1, wherein: the first magnet portion is a first end magnet with a magnetization direction that extends obliquely to a transcutaneous interface of the apparatus; the second magnet portion is a second end magnet with a magnetization direction extending at an angle to the magnetization direction of the first end magnet in an opposite direction; and 2Docket No. 5441-606Cthe third magnet portion is an intermediate magnet that is disposed between the first and second end magnets, the intermediate magnet having a magnetization direction that is oblique to magnetization direction of the first and second end magnets.  
5. The apparatus of claim 1, wherein: the apparatus is configured to enable the magnet group to rotate as a unit relative to the housing about an axial direction.  
6. The apparatus of claim 1, wherein: the apparatus is configured such that the magnet group resists rotation as a unit relative to the housing about an axial direction with respect to a first torque range applied about the axial direction to the magnet group and enables rotation as a unit relative to the housing about the axial direction with respect to a second torque range that has components that are larger than the components of the first torque range.  
7. The apparatus of claim 1, wherein: the magnet group is configured such that the first magnetic portion, the second magnetic portion and the third magnetic portion establish a device such that the first portion and the third portion are contiguous, and the second portion and the third portion are contiguous; and a cross-section of the magnet group lying on a plane perpendicular to a longitudinal axis of the magnet group contains no gaps or discontinuities.  
8. The apparatus of claim 1, wherein: the apparatus is an implantable component of the medical device; the apparatus is configured to hold the magnet group fixed as a unit relative to the housing about an axial direction when the apparatus is not in magnetic communication with an external component of the medical device, and configured to permit the magnet group to move as a unit relative to the housing about an axial direction with the apparatus is in magnetic communication with the external component of the medical device.  
9. The apparatus of claim 1, wherein: the apparatus is configured such that the magnet group is non-rotating relative to the housing when the magnet group is free of a magnetic field originating outside the apparatus, but rotating when the magnet group is exposed to certain magnetic fields originating outside the apparatus.  
10. A medical prosthesis, comprising: a housing; and a magnet apparatus in the housing, wherein the magnet apparatus is configured to provide an axial magnetic flux outside the housing as the strongest magnetic force relative to a diametrical flux, if present, outside the housing.  
11. The medical prosthesis of claim 10, wherein: the magnet apparatus has a component thereof that produces a diametrically aligned magnetic flux at a geometric center of the magnet apparatus.  
12. The medical prosthesis of claim 10, wherein: the housing and magnet apparatus are parts of an external component  of the medical prosthesis; the medical prosthesis includes an implantable component that includes a respective magnet apparatus; and the medical prosthesis is configured to hold the external component against skin of the recipient via the axial magnetic flux.  
13. The medical prosthesis of claim 12, wherein: the magnetic force between the magnet apparatus of the implantable component and the magnet apparatus of the external component, when positioned as would be positioned when used 4Docket No. 5441-606Con a recipient at a distance of three mm away from each other, is at least 10% greater than that which would be the case with respect to purely axial polarity magnets of the same size and same mass and same material magnetized at a maximum magnetism while still being usable as a medical prosthesis.  
16. A method, comprising: during a first time period, subjecting a magnet located in a housing in an implanted medical device implanted in a head of a recipient to a magnetic field, wherein the implanted medical device is configured to enable the magnet to rotate; imparting a torque onto the magnet via the magnetic field so that the magnet rotates to a different rotational orientation than before exposure to the magnetic field, during a second time period after the first time period, maintaining the different rotational orientation of the magnet for a period of time after the cessation of the exposure to the magnetic field; and during a third time period after the second time period, subjecting the magnet to a magnetic field of an external component of a medical device that operates with the implanted medical device as a result of attaching the external component to the head of the recipient, wherein the exposure to the magnet of the magnetic field of the external component causes the magnet to rotate to another different rotational orientation from the different rotational orientation.  
17. The method of claim 16, wherein: 5Docket No. 5441-606Cthe magnet is part of a magnet group that includes two flanking magnets that are magnetized in directions that are obliquely angled relative to the magnetization direction of the magnet.  
20. The method of claim 31, wherein: the attachment of the external component of the medical device to the recipient reestablishes a magnetic connection between the external component of the medical device and the magnet of the implanted medical device, wherein the attachment force between the external medical device and the implant is the same as that which was the case prior to the exposure to the 1.5T magnetic field.  
21. The apparatus of claim 1, wherein the magnet group is located in a housing, and wherein a side of the magnet group normal to a longitudinal axis of the magnet group is spaced away from the housing by a component located in the housing.  
22. The apparatus of claim 1, wherein the magnet group is located in a housing, and wherein a flat side of the magnet group is spaced away from the housing by a bearing body located in the housing.  
23. The medical prosthesis of claim 10, wherein: the medical device is configured so that the magnet apparatus is rotatable about the axial direction, wherein the axial direction is at least generally normal to skin of a recipient when the medical prosthesis is used with a recipient; and a mechanism is located inside the housing to sufficiently secure the magnet apparatus so that the magnetic apparatus remains fixed in the absence of magnetic field(s) interacting with the magnet apparatus.  
24. The medical prosthesis of claim 23, wherein: 6Docket No. 5441-606Cthe medical prosthesis is further configured so that under the influence of a magnetic field interacting with the magnet apparatus, the mechanism will allow the magnet apparatus to reorient itself to align with the field, wherein the orientation will remain until exposed to another magnetic field.  
25. The medical prosthesis of claim 10, wherein: the medical device is configured so that the magnet apparatus is rotatable about the axial direction, wherein the axial direction is at least generally normal to skin of a recipient when the medical prosthesis is used with a recipient; and a feature inside the housing results in a reduction of the total amount of rotation that would be experienced with respect to exposure to a given magnetic field by at least 90% relative to that which would exist without the utilization of the feature for that magnetic field.  
26. The apparatus of claim 1, wherein the first magnet portion and second magnet portion are magnetized in respective directions that are obliquely angled relative to a longitudinal axis of the magnet group.  
27. The apparatus of claim 1, wherein the third magnet portion is diametrically magnetized, and wherein the first magnet portion and second magnet portion are magnetized in respective directions that are obliquely angled relative to the magnetization direction of the third magnet portion.  
28. The apparatus of claim 1, wherein the first magnet portion and second magnet portion are magnetized in respective directions that are between 20 degrees and 70 degrees from a longitudinal axis of the magnet group.  
29. The method of claim 17, wherein: the maintaining of the different rotational orientation for the period of time is maintained so that a torque of 0.1 inch-pounds onto the magnet will not rotate the magnet.  
30. The method of claim 17, wherein: the magnetic field is produced by an MRI machine and is at least 1.5T.  
31. The method of claim 16, wherein: the magnetic field to which the magnet is subjected during the first time period is from the external component.  
32. The apparatus of claim 1, wherein: the apparatus is an external component of a hearing prosthesis.


1. An apparatus comprising: a housing; and a magnet group disposed in the housing, the magnet group generating a group magnetic field, the magnet group including: a first magnet portion that generates a first magnetic field; a second magnet portion that generates a second magnetic field; and a third magnet portion that generates a third magnetic field, wherein each of the first magnet portion, the second magnet portion, and the third magnet portion are arranged so as to reduce a stray magnetic field of the magnet group, wherein the first magnetic field, the second magnetic field, and the third magnetic field define the group magnetic field, wherein the apparatus is a cochlear implant.
2. The apparatus of claim 1, wherein the first magnet portion and the second magnet portion are axially magnetized, and the third magnet portion is diametrically magnetized.
3. The apparatus of claim 1, wherein the third magnet portion is disposed so as to divert a magnetic flux of the first magnet portion to the second magnet portion.
4. The apparatus of claim 1, wherein: the first magnet portion is a first end magnet with a magnetization direction that extends normal to a transcutaneous interface of the apparatus, the second magnet portion is a second end magnet with a magnetization direction extending parallel to the magnetization direction of the first end magnet in an opposite direction; and the third magnet portion is an intermediate magnet that is disposed between the first and second end magnets, the intermediate magnet having a magnetization direction that is transverse to magnetization direction of the first and second end magnets.
5. The apparatus of claim 1, wherein: the apparatus is configured to enable the magnet group to rotate as a unit relative to the housing about an axial direction.
6. The apparatus of claim 1, wherein: the apparatus is configured such that the magnet group resists rotation as a unit relative to the housing about an axial direction with respect to a first torque range applied about the axial direction to the magnet group and enables rotation as a unit relative to the housing about the axial direction with respect to a second torque range that has components that are substantially larger than components of the first torque range.
7. The apparatus of claim 1, wherein: the magnet group is configured such that the first magnetic portion, the second magnetic portion and the third magnetic portion establish a device such that the first portion and the third portion are contiguous, and the second portion and the third portion are contiguous; and a cross-section of the magnet group lying on a plane perpendicular to a longitudinal axis of the magnet group contains no gaps or discontinuities.
8. The apparatus of claim 1, wherein: the apparatus is configured to hold the magnet group fixed as a unit relative to the housing about an axial direction.
9. The apparatus of claim 1, wherein: the apparatus is configured such that the magnet group is non-rotating relative to the housing.
10. A medical prosthesis, comprising: a housing; and a magnet apparatus in the housing, wherein the magnet apparatus is configured to provide an axial magnetic flux outside the housing as the strongest magnetic force relative to a diametrical flux, if present, outside the housing; and the medical device is configured such that the magnet apparatus is fixed with respect to rotation about an axial direction of the magnet, wherein the axial direction is at least generally normal to skin of a recipient when the medical prosthesis is used with a recipient.
11. The medical prosthesis of claim 10, wherein: the magnet apparatus has a component thereof that generates a diametrically aligned magnetic flux at a geometric center of the magnet apparatus.
12. The medical prosthesis of claim 10, wherein: the housing and magnet apparatus are parts of an implantable component of the medical prosthesis; the medical prosthesis includes an external component that includes a respective magnet apparatus; and the medical prosthesis is configured to hold the external component against skin of the recipient via the axial magnetic flux.
13. The medical prosthesis of claim 12, wherein: the magnetic force between the magnet apparatus of the implantable component and the magnet apparatus of the external component, when positioned as would be positioned when used on a recipient at a distance of three mm away from each other, is at least 10% greater than that which would be the case with respect to purely axial polarity magnets of the same size and same mass and same material magnetized at a maximum magnetism while still being usable as a medical prosthesis.
14. The medical prosthesis of claim 12, wherein: the magnetic force between the magnet apparatus of the implantable component and the magnet apparatus of the external component, when positioned as would be positioned when used on a recipient at a distance of three mm away from each other, is at least 25% greater than that which would be the case with respect to purely axial polarity magnets of the same size and same mass and same material magnetized at a maximum magnetism while still being usable as a medical prosthesis.
15. The medical prosthesis of claim 12, wherein: the magnetic force between the magnet apparatus of the implantable component and the magnet apparatus of the external component, when positioned as would be positioned when used on a recipient at a distance of 3 mm away from each other, is at least 100% greater than that which would be the case with respect to purely diametrical polarity magnets of the same size and same mass and same material magnetized at a maximum magnetism while still being usable as a medical prosthesis.
16. The medical prosthesis of claim 11, wherein: all magnetic component(s) of the magnet apparatus are magnet(s).
17. A method, comprising: subjecting a magnet located in a housing implanted in an implanted medical device implanted in a head of a recipient to a magnetic field of an MM machine of at least 1.5 T; and maintaining an orientation of the magnet relative to the housing while the magnet is exposed to the magnetic field, wherein the magnetic field imparts a torque onto the magnet, and wherein the magnet is diametrically magnetized.
18. The method of claim 17, wherein: the magnet is part of a magnet group that includes two flanking magnets that are axially magnetized.
19. The method of claim 17, further comprising: removing the recipient from the magnetic field, wherein after removing the recipient from the magnetic field, an orientation of a magnetic field of the magnet has not changed.
20. The method of claim 17, wherein: the magnet is part of a magnet apparatus that includes two flanking components that are non-magnetic components and are located outside the housing.
21. The method of claim 18, further comprising: reattaching an external medical device to the recipient by reestablishing a magnetic connection between the external medical device and the magnet of the implanted medical device, wherein the attachment force between the external medical device and the implanted medical device is the same as that which was the case prior to the exposure to the 1.5 T magnetic field.
22. The method of claim 17, wherein: the orientation is a rotation orientation about a longitudinal axis of the magnet.





.





Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GERALD GAUTHIER whose telephone number is (571)272-7539.  The examiner can normally be reached on 8:00 AM to 4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, FAN TSANG can be reached on (571) 272-7547.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/GERALD GAUTHIER/Primary Examiner, Art Unit 2653                                                                                                                                                                                                        October 7, 2022